FILED
                             NOT FOR PUBLICATION                            MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALEKSANDR KOVTOUN,                               No. 09-70566

               Petitioner,                       Agency No. A075-499-355

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Aleksandr Kovtoun, a native and citizen of Moldova, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying Kovtoun’s motion to reopen

because it considered the evidence submitted and acted within its broad discretion

in determining Kovtoun did not demonstrate prima facie eligibility for the relief

sought. See INS v. Abudu, 485 U.S. 94, 104 (1988) (the BIA may deny a motion to

reopen for failure to establish a prima facie case for the underlying relief sought).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70566